SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1149
CA 15-00744
PRESENT: SMITH, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


PETER R. KEPPLER, PLAINTIFF-APPELLANT,

                      V                                             ORDER

CHARLES E. KEPPLER, JR. AND CULLIGAN WATER
CONDITIONING OF AKRON, NEW YORK, INC., DOING
BUSINESS AS KEPPLER CULLIGAN WATER TREATMENT,
DEFENDANTS-RESPONDENTS.


JUSTIN S. WHITE, WILLIAMSVILLE, FOR PLAINTIFF-APPELLANT.

WOODS OVIATT GILMAN LLP, ROCHESTER (WILLIAM G. BAUER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered August 22, 2014. The order, among other
things, dismissed plaintiff’s amended complaint and granted the relief
requested in defendants’ counterclaim.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on April 28 and 29, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court